Citation Nr: 0836925	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a left foot 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from June 1957 to June 1961.  He subsequently served in 
the United States Army Reserves, which included a period of 
active duty training (ACDUTRA) from March 13, 1964, to March 
27, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board in 
February 2008 in order to afford the veteran a VA 
Compensation and Pension (C&P) examination related to these 
claims.  That examination was conducted in March 2008.  The 
Board's remand order having been complied with, the case is 
once again properly before the Board.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The veteran was scheduled for video conference hearings at 
the RO on April 7, 2006, and May 23, 2007.  He did not appear 
for either hearing, and he requested and was granted 
rescheduling of each.  By an August 2007 letter, the veteran 
withdrew his request for a hearing.  See 38 C.F.R. § 
20.704(d) (2007).  

Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that the evidence received in June 
2008 was duplicative of argument previously presented by the 
veteran prior to the most recent supplemental statement of 
the case (SSOC).  Since this evidence was, in fact, 
considered by the RO in making its most recent determination, 
a remand is not necessary.




FINDINGS OF FACT

1.  There has been no demonstration by competent evidence of 
record that the veteran has a right foot disability that is 
related to his military service.  

2.  There has been no demonstration by competent evidence of 
record that the veteran has a left foot disability that is 
related to his military service.  

3.  There has been no demonstration by competent evidence of 
record that the veteran has a right knee disability that is 
related to his military service.  

4.  There has been no demonstration by competent evidence of 
record that the veteran has a left knee disability that is 
related to his military service.  


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  A left foot disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303.  

3.  A right knee disability was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

4.  A left knee disability was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003 and September 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and an effective date for 
the award of any benefit sought by a letter issued in March 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that the claims were thereafter 
readjudicated.  (See SSOC issued in May 2008.)  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured an examination in furtherance of his 
claims.  The veteran's Army reserve records were obtained.  
While the veteran avers that he was treated at the Army 
hospital at Ft. Benning, Georgia during his period of active 
duty for training (ACDUTRA), he has not claimed that he was 
hospitalized at the time, thus negating the need to seek 
inpatient records that would have been generated had he been 
admitted.  VA has no duty to inform or assist that was unmet. 

Because the relevant evidence, law, and arguments apply to 
all four of the claimed disabilities, they will be discussed 
collectively.  

The veteran contends that he has current bilateral foot and 
knee disabilities that were caused by an accident that 
occurred while attending the Basic Airborne Course at Ft. 
Benning, Georgia, during a period of ACDUTRA in March 1964.  
At the time the veteran was serving in the Army reserves.  
The veteran avers that he injured both knees and feet while 
practicing parachute landing falls, and that the hospital put 
one foot and knee in a cast, and the other foot and knee in 
an elastic tape.  

The veteran's active duty and reserve records are of record, 
and they show a period of ACDUTRA in March 1964.  A DD Form 
220, Active Duty Report, shows that he entered the ACDUTRA 
period on March 13, 1964; reported to Ft. Benning on March 
15, 1964; departed for home on March 26, 1964; and that his 
period of duty terminated March 27, 1964.  There is no 
indication on the Active Duty Report that the two-week period 
was either the planned or a shortened duty period.  There is 
no record of any accident, either in a medical record or in 
the Active Duty Report.  On the back of the Active Duty 
Report the veteran signed a statement attesting that his last 
physical examination, given in September 1963 found him 
qualified for military service.  The veteran also signed a 
statement saying that "[d]uring my tour of duty from 20 
March 1964 to 27 March 1964 there has been no change in my 
physical condition and I am not suffering any disability, 
defect, or illness which was not present at the beginning of 
such tour of duty."  

In support of his claim that he was injured while on ACDUTRA 
in 1964, the veteran has caused to have submitted statements 
from his ex-wife and two service buddies.  A statement from 
R.R., who stated that he was the commander of the veteran's 
reserve unit in Wichita, Kansas, stated that the veteran 
injured his knees, ankles, and feet, and was unable to 
complete the training at Ft. Benning.  Another letter, from 
J.C., who stated that he was the veteran's reserve unit's 
staff training assistant, stated that, while attending the 
Basic Airborne course at Fort Benning, the veteran's feet and 
ankles were injured, and that he was released from training 
and returned to the unit.  The statement from the veteran's 
ex-wife stated that the veteran injured his feet and knees 
while in parachute school in 1964, and had a cast put on one 
leg and foot, and elastic tape on the other.   

The earliest documented medical evidence of any related 
disability is contained in 1986 treatment notes from a family 
practice clinic in Wichita, Kansas.  A November 1991 VA 
treatment note noted that the veteran reported intermittent 
pain in the right ankle and knee area for the past two to 
three months.  Gout was suspected but not confirmed.  The 
most recent outpatient treatment records from VA facilities, 
dated in 2002 and 2003, show complaints related to 
hyperlipidemia, hypertension, diabetes, obesity, and smoking 
cessation, as well as complaints related to inability to walk 
because of swelling in the knees and feet.  These records are 
primarily related to diet and obesity.  

The veteran was afforded a VA examination in March 2008 in 
connection with these claims.  Based on the physical 
examination and on x-rays taken at the time, the examiner 
diagnosed degenerative joint disease in the bilateral knees, 
and chronic strain of the bilateral ankles and bilateral 
feet.  The examiner noted that there was no medical evidence 
of any related abnormality until June 1986, at which time a 
record documented that the veteran complained of chronic pain 
under the left patella, especially with climbing stairs.  The 
examiner noted that the records also showed that the veteran 
had ankle swelling and pain in the left knee in 1987.  The 
examiner also noted that the record was then silent until 
2003, at which time the veteran mentioned pain in his feet 
and was prescribed idomethacin for pain.  

Since the examiner did not find documentation of the claimed 
in-service injury, and did not find any related complaints 
until 1986, which, the examiner noted was 22 years after the 
veteran's claimed date of injury, he noted that he was unable 
to confirm that a chronic problem of the claimed joints 
existed.  The examiner continued that, based on the 
foregoing, it is his opinion that it is less than likely as 
not that the veteran's claimed conditions are a result of his 
described injury during his reserve airborne training during 
March 1964.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Further, it is not 
enough that an injury or disease occurred in service; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Here, there is competent medical evidence of current 
disabilities as claimed.  However, there is no evidence that 
these disabilities became manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  Service connection on a presumptive basis therefore 
is not warranted.  Moreover, there is no medical evidence of 
the veteran's claimed in-service injury, and no medical 
evidence of a nexus between the current disabilities and the 
veteran's military service.  

As noted, there is absolutely no documentation of the 
veteran's claimed injury or of medical treatment therefore.  
Not only are there no related medical records, but there is 
also the veteran's signed affirmative statement that during 
this tour of duty "there has been no change in my physical 
condition and I am not suffering any disability, defect, or 
illness which was not present at the beginning of such tour 
of duty."  In a written statement from the veteran received 
in April 2005, he sought to clarify the 1964 signed statement 
by saying that, when he signed the statement, it would have 
been impossible for him to know the extent of the injuries or 
the permanent nature of such, since the legs and feet had 
just been injured and he was still in a cast.  But the 
statement was not related to long term disability; it was 
unambiguously related to conditions at the time of signing, 
i.e., that during the period of ACDUTRA there had been no 
change in the veteran's physical condition, and that the 
veteran was not, at that time, suffering any disability, 
defect, or illness that was not present at the beginning of 
his ACDUTRA tour.  

Finally, there is no medical evidence of a nexus between the 
current disabilities and the veteran's military service.  As 
noted, the March 2008 VA examiner opined that it was less 
than likely as not that the veteran's current disabilities 
are related to his averred in-service mishap in March 1964.  
The Board finds that this opinion is uncontroverted by any 
credible medical or lay evidence of record.  

As to medical evidence that the veteran's current 
disabilities are related to his period of ACDUTRA, there is 
none.  

Regarding lay evidence, there are the veteran's statements, 
and those of his ex-wife and his service buddies, none of 
whom claim to have witnessed the claimed training incident.  
However, the Board finds that these current averments are not 
credible in light of the veteran's March 1964 contemporaneous 
statement, noted above, that at the time of his departure 
from Ft. Benning, he was not suffering any disability or 
defect that was not present at the beginning of his ACDUTRA 
tour.  In the Board's opinion, it simply is not credible that 
such a statement could be signed by someone who had just 
experienced an accident and who, at the time of signing, had 
one leg in a cast and the other in an elastic bandage.  See 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995) (a comparatively 
contemporaneous statement by the veteran himself, and one 
made by him years later, were fundamentally at odds with each 
other, thereby rendering the evidence not credible). 

The Board acknowledges the veteran's contention that the 
captioned disabilities are related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Consequently, 
the veteran's own assertions as to the etiology of his 
bilateral knee, ankle, and feet disabilities have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current bilateral knee, ankle, and feet 
disabilities are not traceable to disease or injury incurred 
in or aggravated during active military service.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right foot disability 
is denied.  

Entitlement to service connection for a left foot disability 
is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


